FILED
                                                                      Jan 24 2019, 9:01 am

                                                                          CLERK
                                                                      Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
R. Brian Woodward                                          Curtis T. Hill, Jr.
Crown Point, Indiana                                       Attorney General of Indiana
                                                           Lyubov Gore
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Thomas Jeffrie Snow,                                       January 24, 2019
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           18A-CR-578
        v.                                                 Appeal from the Lake Superior
                                                           Court
State of Indiana,                                          The Honorable Samuel L. Cappas,
Appellee-Plaintiff.                                        Judge
                                                           Trial Court Cause Nos.
                                                           45G04-1408-FD-137
                                                           45G04-1404-MR-3



Tavitas, Judge.




Court of Appeals of Indiana | Opinion 18A-CR-578 | January 24, 2019                           Page 1 of 20
                                                  Case Summary

[1]   Thomas Snow appeals his convictions for two counts of murder after a jury

      convicted him of murdering his parents. 1 We affirm.


                                                         Issues

[2]   Snow presents several issues on appeal, which we consolidate and restate as

      follows:


               I. Whether the trial court properly admitted evidence found
                  during a search of the victims’ residence in which Snow also
                  resided.


               II. Whether there was sufficient evidence to convict Snow of
                   murder.


                                                         Facts

[3]   Clifford Snow (“Clifford”) and Joyce Snow (“Joyce”) owned a residence in

      Lowell, Indiana (the “residence”). Snow, their son, lived with them. Julie

      Niemeyer, Snow’s sister and Clifford and Joyce’s daughter, lived in Missouri.

      Niemeyer spoke with her parents by telephone once per month and visited her

      parents at the residence two or three times per year. Niemeyer spoke with

      Joyce on August 27, 2013, and Clifford on September 11, 2013. Typically,




      1
        Snow was also convicted of resisting law enforcement, a Class D felony; habitual traffic violator, a Class D
      felony; and two counts of reckless driving, Class B misdemeanors. Snow does not appeal those convictions.

      Court of Appeals of Indiana | Opinion 18A-CR-578 | January 24, 2019                               Page 2 of 20
      Clifford and Joyce called Niemeyer on her birthday—September 30th—

      however, on September 30, 2013, Niemeyer did not hear from her parents.


[4]   The next day, on October 1, Niemeyer telephoned her parents. Snow answered

      and stated that Clifford and Joyce were out walking the dogs. Snow also told

      Niemeyer that he installed security cameras in the residence due to area break-

      ins. Niemeyer asked Snow to have Clifford and Joyce return her call, but they

      never did.


[5]   Also on October 1, Snow stopped by the home of Dennis and Samantha Roper,

      friends of Clifford and Joyce. Snow told the Ropers that his parents were out of

      town in Germany for a couple of weeks. At the time, Dennis was surprised to

      hear the news, as Clifford did not enjoy traveling or flying “that great of a

      distance.” 2 Tr. Vol. II p. 72. Snow also told Dennis that there was a “major

      septic backup” in the basement of the residence. Id. at 76. Snow told Dennis

      he did not “want nobody [sic] down there until [Snow got] this cleaned up and

      resolved.” 3 Id. at 77. That day, Dennis observed Snow driving Clifford’s GMC

      truck, which was unusual. 4




      2
        Niemeyer testified that her parents would not leave the country without telling her. Niemeyer also testified
      that her mother was “deathly afraid of heights” and would not get on an airplane. Tr. Vol. II p. 197.
      3
        A septic company did go to the residence on September 30 to look at the septic tank. The individual from
      the septic company who went to the residence testified the job was “normal.” Tr. Vol. VI p. 73. Snow paid
      for the service using checks belonging to Clifford and Joyce.
      4
        There were two primary vehicles that Dennis knew belonged to Clifford. Specifically, Dennis was aware of
      a white Chevy HHR vehicle and a GMC pickup truck.



      Court of Appeals of Indiana | Opinion 18A-CR-578 | January 24, 2019                               Page 3 of 20
[6]   Snow also told other neighbors similar stories regarding Clifford’s and Joyce’s

      out of town trip. Snow asked neighbors to let Snow know if anything looked

      out of the ordinary at the residence. Snow also asked to shower at the

      neighbors’ house because of the septic issue; the neighbors declined. Snow told

      a former neighbor that Clifford died of a heart attack while mowing the lawn

      and that Joyce travelled to Missouri to be with Niemeyer after Clifford’s death. 5


[7]   On October 5, 2013, Officer Laurie Reilly of the Lake County Sheriff’s

      Department stopped a vehicle that was improperly towing another vehicle.

      Snow was in the lead vehicle, and Joey Montgomery was in the towed vehicle.

      Snow and Montgomery knew one another because Snow often purchased crack

      cocaine from Montgomery. While Officer Reilly checked Snow’s and

      Montgomery’s information in her squad car, Snow detached the two vehicles

      and drove away, leading officers on a pursuit that continued through a

      residential area. Snow led the officers through a cornfield before Snow was

      able to get away. Officers went to the residence immediately afterwards, but

      did not find Snow there. 6 One of Clifford’s trucks was later found in Ford

      Heights, Illinois, with corn stalks and garbage bags in the truck bed. The

      garbage bag contained a cordless phone, a pillow case, gym shoes, various

      clothes, and a drill.




      5
          Snow told another neighbor that Clifford died in his sleep.
      6
          The residence was the address to which the truck Snow was driving was registered.


      Court of Appeals of Indiana | Opinion 18A-CR-578 | January 24, 2019                     Page 4 of 20
[8]    On Friday, October 18, a cousin contacted Niemeyer and expressed concern for

       Clifford. The cousin heard that Clifford died, and the cousin was unable to

       contact Joyce. Niemeyer attempted unsuccessfully to reach her parents and

       Snow. Niemeyer ultimately contacted the Lake County Sheriff’s Department

       and requested a welfare check. Officers David Crane, Bryan Kersey, Louie

       Garcia, and Mike Reilly were dispatched to the residence.


[9]    After walking around the outside of the house, officers reported to Niemeyer

       that they saw a dumpster in the front yard, the dogs barking in the window, and

       several unopened newspapers piled in the driveway. Officer Crane previously

       visited the residence between October 5 and October 18 to look for Snow and

       encountered no one on the property.


[10]   Officers did not get a response when they knocked on the doors. Niemeyer was

       alarmed that the property was in disarray because Clifford kept the yard neat.

       Niemeyer acknowledged that she never lived in the residence. 7 Niemeyer

       directed officers to enter the house, even if that meant breaking down the door.


[11]   The officers ultimately made forced entry by kicking in a door. Immediately,

       the officers identified “a strong pungent odor of decomposition,” and dog feces.

       Tr. Vol. III p. 3. The officers began checking the house to determine whether

       there was anyone inside the house who needed assistance. While placing the




       7
        Although Niemeyer never lived in the residence, Niemeyer would visit on summer breaks, as her family
       moved to the residence after she went to college.

       Court of Appeals of Indiana | Opinion 18A-CR-578 | January 24, 2019                          Page 5 of 20
       dogs in the kennel, the officers noticed a pile of debris in the garage, including a

       tarp and rolled up carpet, with an unknown fluid seeping from the pile.


[12]   In the bathroom at the top of the stairs, officers saw another large pile of carpet

       in the bathtub. The shower curtain was pulled down, and a bag of cat litter was

       poured over the debris. The officers identified blood on the bathroom floor.

       Officers were able to identify the body of a female in the bathroom. Officers

       returned to the garage and observed that the debris was covered in blood and

       maggots.


[13]   At this point, officers determined the scene would require a crime scene

       technician; they exited the residence and contacted detectives and the crime lab.

       Officers secured the scene and searched the wooded area around the house.


[14]   Dennis Eaton, a division commander, subsequently arrived at the residence.

       Commander Eaton was informed there was at least one decedent in the

       residence, who was presumed to be a homicide victim. Commander Eaton

       obtained a search warrant. The officers then conducted a complete search of

       the residence.


[15]   The residence was in various states of disarray, with dead animals, animal

       feces, and piles of clothes throughout. In the laundry room, officers observed,

       among other things, a tarp, and unidentified stains on the washer and dryer. In

       the garage, where Clifford’s body was found, there were flies all over the

       window.



       Court of Appeals of Indiana | Opinion 18A-CR-578 | January 24, 2019        Page 6 of 20
[16]   Both victims’ bodies were badly decomposed. Officers were not able to tell if

       anyone had been at the house recently; however, it appeared that someone was

       recently in the pole barn. The lights and the radio were on, and officers located

       pants and bloody latex gloves in the pole barn.


[17]   The search for Snow intensified. On October 19, Snow was detained in

       Minnesota while driving a white Chevy HHR truck registered to Clifford. 8

       Lake County officers picked Snow up from police in Minnesota. The officers

       retrieved carbon copies of checks, several credit cards, a hotel room key, pawn

       receipts, receipts from a Super 8 motel, and several maps from the truck.


[18]   The State charged Snow with Count I, murder; Count II, murder; Count III,

       resisting law enforcement, a Class D felony; Count IV, habitual traffic violator,

       a Class D felony; Count V, reckless driving, a Class B misdemeanor; and Count

       VI, reckless driving, a Class B misdemeanor. Prior to trial, Snow moved to

       suppress the evidence found in the residence, arguing a Fourth Amendment

       violation. Snow’s trial counsel continually objected to the introduction of




       8
        Officers in Minnesota attempted to initiate a traffic stop, which ultimately resulted in Snow leading
       officers on a high-speed chase at speeds around 110 to 115 miles per hour. Snow told the officer his
       name was “Jack the Ripper.” Tr. Vol. VII p. 29. Snow told officers that he was given permission from
       his dad the day before to drive his vehicle. Officers believed Snow to be “under the influence of
       something.” Id. at 30. Officers performed a portable breath test, which came back negative for any
       alcohol; however, officers could see two glass smoking pipes in plain view in Snow’s car that appeared
       to be for smoking methamphetamine. Snow told officers that he had not slept in over two weeks and
       that he was hearing voices. Officers learned that Snow was wanted for murder in Indiana.




       Court of Appeals of Indiana | Opinion 18A-CR-578 | January 24, 2019                             Page 7 of 20
       evidence found in the residence on the same basis as asserted in the motion to

       suppress.


[19]   At trial, Dr. Neal Haskell testified as a “forensic entomology consultant.” Tr.

       Vol. V p. 18. Dr. Haskell opined on the time of death based on the conditions

       of the bodies and the insects found in the residence. Dr. Haskell testified that

       the “date of colonization” for the insects found in the residence and on Clifford

       and Joyce were between September 18, 2013, and September 21, 2013. 9

       Accordingly, Dr. Haskell opined, that the date of death was likely one to two

       days before the date of colonization.


[20]   The State presented evidence that Snow continually used Clifford’s and Joyce’s

       credit cards and checks after their deaths. At the end of September and

       beginning of October 2013, Snow also wrote several checks from Clifford’s and

       Joyce’s checkbook to himself and Montgomery.


[21]   Niemeyer testified that she went in the residence after police were finished with

       the property. Niemeyer noticed that there were “little to no electronics left in

       the home.” Tr. Vol. II p. 152. Niemeyer also found Clifford’s and Joyce’s

       checks under the mattress in Snow’s bedroom. Snow’s name was on a pawn




       9
        Dr. Haskell testified that the “date of colonization” as to Joyce could have been as late as September 22,
       2013, but also indicated that the “range in time since death in no way suggests a different time of death
       between the two victims.” Tr. Vol. V pp. 65-66.



       Court of Appeals of Indiana | Opinion 18A-CR-578 | January 24, 2019                                Page 8 of 20
       shop receipt at the business where some of the electronics were later found.

       Snow’s fingerprint was also found on the receipt. 10


[22]   Niemeyer also noted that her parents’ stash of cash, including foreign currency,

       was missing. Niemeyer found “lots of drug paraphernalia,” including six or

       seven pipes in the pole barn. Niemeyer found similar items in Snow’s room.

       Clifford’s bank card, Clifford’s driver’s license, and Clifford’s social security

       card were found in the vehicle that police returned to Niemeyer.


[23]   Surveillance footage from the residence also showed Snow walking into the

       residence with paint cans on September 30. The family room appeared as if

       work was being done; the carpet was torn up, and the glass door was recently

       cleaned. In addition, a fresh coat of paint appeared to be started on the wall.

       Despite this attempted clean-up, the State’s blood splatter expert testified that:

       “It’s reasonable and logical to determine that bloodletting 11 initiated on the

       chairs, and then [the decedents] ended up on the floor.” Tr. Vol. XII p. 147.

       The blood splatter expert concluded that it was reasonable to believe that both

       victims died in the family room.




       10
            The receipts from the pawn shop were dated September 27, 2013, and October 15, 2013.
       11
         The blood splatter expert testified that bloodletting “can be anything . . . or anywhere on the body by an
       instrument or a fist or a foot or causing blood to take flight. But the bottom line is, there has to be blood—a
       wet blood source available that’s being impacted by whatever is causing that blood to take flight. So that’s a
       bloodletting event.” Tr. Vol. XII pp. 107-08.



       Court of Appeals of Indiana | Opinion 18A-CR-578 | January 24, 2019                                 Page 9 of 20
[24]   Dr. Young Kim testified 12 that marks on Clifford’s neck were consistent with

       ligature strangulation, which Dr. Kim attributed to a cable wire around the

       neck. Dr. Kim also indicated that Clifford had a “large gaping fracture” on the

       left side of the back of the head, which indicated exterior trauma, in addition to

       six round holes. Tr. Vol. IV at 68. While Dr. Kim was unable to indicate what

       instrument would cause the six round holes, he stated it was “likely something

       that can drill.” Id. at 70. As to the gaping hole, Dr. Kim believed it was caused

       by blunt force trauma. Dr. Kim indicated that Clifford died as a result of the

       fracture to the head and strangulation.


[25]   As for Joyce, Dr. Kim testified that her body was “badly decomposed” and

       noted a ligature mark on the neck and several fractures in the skull. Id. at 94.

       Dr. Kim also noted that the two round-shaped fracture holes in Joyce’s head

       were similar to the holes found in Clifford’s head. At the time of the autopsy, a

       cord was still wrapped around Joyce’s neck and a cord was wrapped around her

       feet. Dr. Kim testified that Joyce’s cause of death was strangulation and

       fracture of the skull.


[26]   Stephen Nawrocki, the state’s expert, testified that: (1) Clifford suffered a

       minimum of twenty-six separate blows to the head; (2) a screwdriver, or similar

       item, was used to create the damage to Clifford’s skull; (3) the same item used

       to damage Clifford’s skull was also used on Joyce; and (4) a hammer or some




       12
            Dr. Kim’s deposition was read at the trial.


       Court of Appeals of Indiana | Opinion 18A-CR-578 | January 24, 2019       Page 10 of 20
       other similar object could have caused the victims’ skull fractures. The murder

       weapon was never identified.


[27]   The jury found Snow guilty of all counts as charged. Snow now appeals.


                                                      Analysis

                                           I.       Admission of Evidence

[28]   Snow first argues that the officers’ warrantless entry of the residence violated

       his rights under the Fourth Amendment to the United States Constitution and

       Article 1, Section 11 of the Indiana Constitution. Because Snow appeals from a

       completed jury trial, the issue is more appropriately framed as whether the trial

       court properly admitted the evidence at trial. Clark v. State, 994 N.E.2d 252,

       259 (Ind. 2013). “The general admission of evidence at trial is a matter we

       leave to the discretion of the trial court.” Id. at 259-60. “We review these

       determinations for abuse of that discretion and reverse only when admission is

       clearly against the logic and effect of the facts and circumstances and the error

       affects a party’s substantial rights.” Id. at 260.


                                                A. Fourth Amendment

[29]   Snow first argues that the officers’ warrantless entry of the residence violated

       his rights under the Fourth Amendment to the United States Constitution. The

       Fourth Amendment to the United States Constitution protects citizens against

       unreasonable searches and seizures by prohibiting them without a warrant

       supported by probable cause. U.S. Const. amend. IV. “The fundamental

       purpose of the Fourth Amendment to the United States Constitution is to

       Court of Appeals of Indiana | Opinion 18A-CR-578 | January 24, 2019      Page 11 of 20
       protect the legitimate expectations of privacy that citizens possess in their

       persons, their homes, and their belongings.” Taylor v. State, 842 N.E.2d 327,

       330 (Ind. 2006). This protection has been “extended to the states through the

       Fourteenth Amendment.” Bradley v. State, 54 N.E.3d 996, 999 (Ind. 2016). “As

       a deterrent mechanism, evidence obtained in violation of this rule is generally

       not admissible in a prosecution against the victim of the unlawful search or

       seizure absent evidence of a recognized exception.” Clark, 994 N.E.2d at 260.

       “When a search is conducted without a warrant, the State has the burden of

       proving that an exception to the warrant requirement existed at the time of the

       search.” Bradley, 54 N.E.3d at 999.


[30]   Both Snow and the State focus their arguments on whether exigent

       circumstances existed to justify a warrantless search of the residence. “A well-

       recognized exception [to the presumption that warrantless searches and seizures

       inside the home are unreasonable] is the existence of exigent circumstances.”

       Jones v. State, 54 N.E.3d 1033, 1036 (Ind. Ct. App. 2016) (citing Collins v. State,

       822 N.E.2d 214, 218 (Ind. Ct. App. 2005), trans. denied), trans. denied.


[31]   “Under [the exigent circumstances] exception, police officers may enter a

       residence if the situation suggests a reasonable belief of risk of bodily harm or

       death, a person in need of assistance, a need to protect private property, or

       actual or imminent destruction or removal of evidence before a search warrant

       may be obtained.” Jones, 54 N.E.3d at 1036 (citing Scott v. State, 803 N.E.2d

       1231, 1235-36 (Ind. Ct. App. 2004)). “Officers do not need ironclad proof of ‘a

       likely serious, life-threatening’ injury to invoke the emergency aid exception.”

       Court of Appeals of Indiana | Opinion 18A-CR-578 | January 24, 2019        Page 12 of 20
       Michigan v. Fisher, 558 U.S. 45, 49, 130 S.Ct. 546, 549 (2009). The test is not

       what the individual officers believed, “but whether there was ‘an objectively

       reasonable basis for believing’ that medical assistance was needed, or persons

       were in danger.” Id. (citing Brigham City v. Stuart, 547 U.S. 398, 399, 126 S. Ct.

       1943, 1945 (2006)).


[32]   Snow cites Geimer v. State, 591 N.E.2d 1016 (Ind. 1992), which has a similar set

       of facts. In Geimer, the victim’s daughter-in-law contacted police because she

       was concerned about his whereabouts. 591 N.E.2d at 1017. The daughter-in-

       law asked police to meet her husband (the victim’s son) at the victim’s

       residence. Id. The victim’s son told police it would have been odd for the

       victim to leave town without notifying anyone, and that the son was concerned

       Geimer told several different people varying stories regarding the victim’s

       absence. Id. The victim’s son decided to break into the home with police

       present. Id. Our supreme court held that the warrantless search was not

       improper under the circumstances and accordingly, the evidence seized from

       the house was admissible. Id. at 1019. Snow attempts to distinguish the present

       case from Geimer based on the mere difference in the facts here, no one met the

       police officers at the residence, and the police were not told about the victim’s

       habits regarding out-of-town travel. We do not believe these facts change the

       outcome.


[33]   Further, we disagree with Snow’s contention that “the only information

       available at the time of forced entry into the Lowell residence was a missing

       person’s report.” Appellant’s Br. p. 20. Niemeyer contacted police after not

       Court of Appeals of Indiana | Opinion 18A-CR-578 | January 24, 2019       Page 13 of 20
       hearing from her parents for several weeks. This was especially odd to

       Niemeyer because—for the first time that she could recall—Clifford and Joyce

       did not call Niemeyer on her birthday. Niemeyer also spoke with various

       family members who either reported not hearing from Clifford or Joyce, or who

       reported that they believed Clifford died. This is information that a daughter

       would likely be aware of, and hearing it from others certainly was reasonable

       cause for concern. Niemeyer was also unable to contact Snow. When police

       reported their observations of the residence to Niemeyer, she indicated

       something was not right, and it was out of character for her parents to leave the

       house in disarray. Finally, police were familiar with Snow; they engaged in a

       pursuit with Snow through a corn field and were unable to locate him.

       Accordingly, exigent circumstances were present and the officers’ entry was

       permissible. The search was proper under the Fourth Amendment.


                                               B. Indiana Constitution

[34]   Snow also challenges the search as improper under Article 1, Section 11 of the

       Indiana Constitution. Snow did not initially challenge the search under the

       Indiana Constitution and has, therefore, waived this argument. Waiver

       notwithstanding, we will address Snow’s argument that allowing the evidence

       found in the search of the residence constituted fundamental error. 13




       13
         Snow argued that the error was not “harmless error” in his initial brief. Snow did not raise the issue of
       “fundamental error” until his reply brief. Although this is impermissible, we will address this argument. See
       Ind. App. R. 46 (“No new issues shall be raised in the reply brief.”).

       Court of Appeals of Indiana | Opinion 18A-CR-578 | January 24, 2019                             Page 14 of 20
[35]   “An error is fundamental. . . . if it ‘made a fair trial impossible or constituted a

       clearly blatant violation of basic and elementary principles of due process

       presenting an undeniable and substantial potential for harm.’” Durden v. State,

       99 N.E.3d 645 (Ind. 2018) (quoting Knapp v. State, 9 N.E.3d 1274, 1281 (Ind.

       2014)). “These errors create an exception to the general rule that a party’s

       failure to object at trial results in a waiver of the issue on appeal.” Durden, 99

       N.E.3d 645 (citing Benson v. State, 762 N.E.2d 748, 755 (Ind. 2002)). The

       exception is very narrow, and “encompasses only errors so blatant that the trial

       judge should have acted independently to correct the situation.” Id.


[36]   The language of Article 1, Section 11 tracks the Fourth Amendment; however,

       “Indiana has explicitly rejected the expectation of privacy as a test of the

       reasonableness of a search or seizure.” Litchfield v. State, 824 N.E.2d 356, 359

       (Ind. 2005). Instead, the legality of a search “turns on an evaluation of the

       reasonableness of the police conduct under the totality of the circumstances.”

       Id. Reasonableness is determined by balancing: (1) the degree of concern,

       suspicion, or knowledge that a violation has occurred; (2) the degree of

       intrusion imposed by the search; and (3) the extent of law enforcement needs.

       Id. at 361.


[37]   Here, the degree of concern that a violation occurred was high. Police were

       aware of Snow’s conduct weeks prior and were already looking for Snow when

       they went to his home. In doing so, the officers noticed, on several occasions,

       the newspapers piled in the driveway and the dogs’ constant barking in the



       Court of Appeals of Indiana | Opinion 18A-CR-578 | January 24, 2019        Page 15 of 20
       window. After reporting this to Niemeyer, she also acknowledged that it was

       not like her parents to leave the house in disarray.


[38]   We also agree with the State that “[t]he immediate safety and well-being of at

       least two people, Joyce and [Snow] were at stake. The need to ensure Joyce’s

       health [after hearing that Clifford may be deceased] and safety were especially

       paramount in light of Defendant’s crime spree in the preceding days.”

       Appellee’s Br. p. 35. Accordingly, law enforcement’s need to enter the

       residence was high.


[39]   Finally, we consider the degree of intrusion. There was a significant physical

       intrusion in that the officers kicked down the door to a private residence. Still,

       officers did not go through Snow’s personal effects, and limited their entry of

       the residence to ensure no one in the residence was in need of aid. After

       officers discovered the state of the residence and one of the bodies, the officers

       exited the residence and properly obtained a search warrant before completing a

       full search of the residence. Although Snow did live at the residence, the

       victims, who were the individuals believed to be in need of aid, owned the

       residence. The officers received no response when they knocked and were left

       with few options when they believed persons in need of aid to be inside the

       home. See Montgomery v. State, 904 N.E.2d 374, 383 (Ind. Ct. App. 2009)

       (noting that officers had “reasonable grounds to believe an emergency was at

       hand, [and officers] were motivated primarily by the intent to give assistance,”

       when they entered the hotel room of the defendant), trans. denied.



       Court of Appeals of Indiana | Opinion 18A-CR-578 | January 24, 2019      Page 16 of 20
[40]   Balancing these factors leads us to conclude that the search of the residence to

       determine if Joyce and Clifford were in need of help was proper under the

       Indiana Constitution. Because we conclude the search was proper under both

       the United States Constitution and the Indiana Constitution, the admission of

       the evidence found in the residence was not error, much less fundamental

       error. 14


                                         II.      Sufficiency of the Evidence

[41]   Snow also challenges the sufficiency of the evidence regarding his murder

       convictions. When there is a challenge to the sufficiency of the evidence, “[w]e

       neither reweigh evidence nor judge witness credibility.” Gibson v. State, 51

       N.E.3d 204, 210 (Ind. 2016) (citing Bieghler v. State, 481 N.E.2d 78, 84 (Ind.

       1985)). Instead, “we ‘consider only that evidence most favorable to the

       judgment together with all reasonable inferences drawn therefrom.’” Id.

       (quoting Bieghler, 481 N.E.2d at 84). “We will affirm the judgment if it is

       supported by ‘substantial evidence of probative value even if there is some

       conflict in that evidence.’” Id. (quoting Bieghler, 481 N.E.2d at 84); see also

       McCallister v. State, 91 N.E.3d 554, 558 (Ind. 2018) (holding that, even though

       there was conflicting evidence, it was “beside the point” because that argument

       “misapprehend[s] our limited role as a reviewing court”). Further, “[w]e will




       14
         Because we find the search was valid, we do not address the issue of whether Snow had standing to
       challenge the search. In addition, because we find that exigent circumstances existed to justify a warrantless
       search of the residence, we do not address Snow’s argument that Niemeyer could not consent to a search of
       the residence.

       Court of Appeals of Indiana | Opinion 18A-CR-578 | January 24, 2019                              Page 17 of 20
       affirm the conviction unless no reasonable fact-finder could find the elements of

       the crime proven beyond a reasonable doubt.” Love v. State, 73 N.E.3d 693, 696

       (Ind. 2017) (citing Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007)).


[42]   To convict Snow for murder, the State had to prove that Snow “knowingly or

       intentionally kill[ed] another human being.” Ind. Code § 35-42-1-1. Snow

       argues there was “no evidence directly linking [Snow] to the murders.”

       Appellant’s Br. p. 25. Specifically, Snow contends there was “little if any DNA

       evidence which would link him to the murders[,]” there was no murder

       weapon, and no witness could say Snow committed the murders. Id. Snow

       argues that the circumstantial evidence that exists “does not point unerringly to

       the conclusion that [Snow] committed murder.” Id. The State responds that

       murder convictions can be sustained based solely on circumstantial evidence,

       citing Blackmon v. State, 647 N.E.2d 1126, 1128 (Ind. 1995) and Green v. State,

       587 N.E.2d 1314, 1315 (Ind. 1992). We agree with the State. See Sallee v. State,

       51 N.E.3d 130, 134 (Ind. 2016) (finding that, even though no fingerprint or

       DNA evidence linked the defendant to the murder, the other circumstantial

       evidence was sufficient because “[a] conviction for murder may be sustained on

       circumstantial evidence alone”).


[43]   Snow was living with Clifford and Joyce during the time frame of their

       murders. Clifford and Joyce were bludgeoned and strangled while sitting in the

       recliners in the family room. Dennis Roper recalled one instance in which he

       and Snow were helping Clifford repair the roof of the residence in the spring or

       summer of 2012. Dennis was on the roof with Snow, and Snow said to Dennis,

       Court of Appeals of Indiana | Opinion 18A-CR-578 | January 24, 2019     Page 18 of 20
       “when this [] bastard is dead, all this will be mine.” Tr. Vol. II p. 70. There

       were several checks written on Clifford and Joyce’s accounts to Snow and

       Montgomery after the time it was believed Clifford and Joyce were murdered.

       Further, Clifford’s credit cards were used on several occasions. Both the checks

       and credit cards were found in the car Snow was driving when he was arrested.


[44]   Also, someone attempted to clean and repaint the area where Clifford and

       Joyce were killed. Snow was seen on video carrying paint into the house on

       Niemeyer’s birthday, when Snow claimed their parents were walking the dogs.

       Additionally, Snow’s fingerprints and name were found on pawn receipts of

       items that were missing from the residence. Finally, the State presented

       evidence of different excuses Snow gave for his parents’ absence, often without

       prompting. Snow told neighbors that the septic system broke at the residence

       and that they should not enter. He also told neighbors that his parents left the

       country for several weeks, before later telling neighbors that his father died of a

       heart attack.


[45]   The fact that a murder weapon was not found is not determinative. Clifford

       and Joyce were found approximately one month after the estimated times of

       their deaths, and the jury reasonably could have concluded Snow had time to

       discard the murder weapon. Snow’s argument is simply a request for us to

       reweigh the evidence, which we cannot do. Based on the foregoing, there was

       more than sufficient evidence for the jury to find beyond a reasonable doubt

       that Snow murdered Clifford and Joyce.



       Court of Appeals of Indiana | Opinion 18A-CR-578 | January 24, 2019      Page 19 of 20
                                                    Conclusion

[46]   Because the search was proper under the Fourth Amendment to the United

       States Constitution and Article 1, Section 11 of the Indiana Constitution, we

       find that the evidence from the residence was properly admitted in Snow’s trial.

       Additionally, sufficient evidence existed for the jury to convict Snow of murder.

       We affirm.


       Affirmed.


       Brown, J., and Altice, J., concur.




       Court of Appeals of Indiana | Opinion 18A-CR-578 | January 24, 2019    Page 20 of 20